UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7085


NATHANIEL SINGLETON,

                Plaintiff - Appellant,

          v.

WARDEN RIVERA; ASSOCIATE WARDEN WEIR; ASSIST WITTMAN; DR.
PHILLIPES; COMMANDER GLENN; COMMANDER BRADY; MR. AGRLINE; D.
COUICK; OFFICER MS. VENTON; OFFICER MS. JOHNSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:10-cv-01909-RBH)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Singleton, Appellant Pro Se.     Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel Singleton appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have   reviewed   the   record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Singleton v. Warden Rivera, No. 1:10-cv-01909-RBH

(D.S.C. June 12, 2012).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument     would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                      2